DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ RCE, response, and amendment of 5 October 2022 are entered.
Claim 13 has been canceled. Claims 1-12 and 14-17 are pending. Claims 14-17 are withdrawn. Claims 1-12 are being examined on the merits.
The Restriction requirement of 18 October 2021 remains in effect.
The rejection of claims 1-12 under 35 U.S.C. 101 is modified and maintained, with the Examiner’s response found below.
The rejection of claims 1-4 and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by Proekt is withdrawn in light of the amendment filed 5 October 2022.
The rejection of claims 6, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Proekt and Ohtani is withdrawn in light of the amendment filed 5 October 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a naturally occurring polypeptide without significantly more. The claims are directed to a composition of matter (Step 1: Yes). The claim(s) recite(s) a composition comprising a peptide having SEQ ID NO: 17, 18, 3, or 4, further comprising a slug food material and an optional phagostimulant, which are each products of nature as set forth below (Step 2A Prong One: claim recites a natural phenomenon). 
SEQ ID NO: 3, QPPLPRY, is a peptide found at least in Aplysia californica sea slugs. See Proekt et al., J. Neurosci. 25:9637-9648, indicating that MMG2-DPb peptide of sequence QPPLPRY was identified via MALDI as being expressed by Aplysia from the MMG2 precursor protein (see e.g. Figures 1 and 4).
SEQ ID NO: 4, QPPVPRY, is found as a sequence in a number of naturally occurring proteins as evidenced by the attached Blastp summary of the first three hits:

    PNG
    media_image1.png
    776
    804
    media_image1.png
    Greyscale

SEQ ID NO: 18, QPPXaaPRY, where Xaa is any naturally occurring amino acid, encompasses at least the QPPVPRY and QPPLPRY sequences noted above.
SEQ ID NO: 17, XaaXaaXaaXaaPRY, where Xaa is any naturally occurring amino acid, similarly encompasses at least the QPPVPRY and QPPLPRY sequences noted above. SEQ ID NO: 17 also encompasses the peptide PQVPLRPY, which was noted to be a bioactive peptide found in Meretrix lusoria (see e.g. Ohtani et al. Peptide Chemistry, 34th Meeting, published 1997). 
Ahn et al., Scientific Reports 10:22308 indicates that D. reticulatum produces from the myomodulin3 genes the peptides QPPVPRY and QPPLPRY (see e.g. p.2, Table 1). This further indicates that the claimed peptides of SEQ ID NOs: 17, 18, 3, and 4 are naturally occurring.
The claims indicate that the peptide is “an isolated synthetic”, but such a distinction has no bearing on the question of eligibility as it pertains to judicial exceptions. Akin to the cleavage of phosphodiester bonds in a synthetic primer being insufficient to distinguish it from the sequence in a naturally occurring gene in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2012), mere cleavage of peptide bonds to synthesize an isolated peptide is insufficient to satisfy eligibility. Furthermore, in the case of SEQ ID NO: 3, the isolated peptide itself is demonstrated to occur in nature. Mere definition of “isolated” as requiring it be substantially or essentially free from components that normally accompany the referenced material in its native state does not provide any distinction that confers eligibility on a claim. The primers of Myriad were isolated from other naturally occurring elements, but that was not determined to demonstrate eligibility. 
The judicial exception is claimed as being “in an effective amount to control a slug”. While this is an attempt to provide a practical application, this is not found to provide eligibility. When analyzed as a whole, the “effective amount to control a slug” is a limitation that expresses an intended use of the composition and indicates a field of use or technological environment in which to apply the judicial exception. The “effective amount” limitation is also defined as an open-ended amount in [0038]: “Thus, it is not possible to specify an exact amount, however, an appropriate “effective amount” can be determined by the skilled artisan by routine experimentation”. As per MPEP 2106.05(h), mere linkage to a field of use or a technological environment is insufficient to demonstrate eligibility by integrating the exception into a practical application. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as set forth above the additional elements are merely a generic linkage of the claims to a field of use (Step 2A Prong Two: claims do not recite additional elements that integrate into a practical application). This applies not only to claims 1-5 directed to the composition, but also claims 6-11 directed to the molluscicide. Furthermore, as evidenced by the Ahn art, the base peptides possess the molluscicide activity, such that the claim to a molluscicide is merely linking the peptides to that general technological environment. Again, the claims are directed solely to a composition comprising these peptides; no other elements are present in the claims (Step 2B: No). As the peptides occur in nature, they would also occur in those organisms with sugars, i.e. a “slug food material”. The amendment to recite a slug food material encompasses naturally occurring sugars given the broadest reasonable interpretation of “slug food material” since the term is not specifically defined by the specification. Even considering the agricultural carrier of claim 11, water can be such a carrier and clearly exists with the base peptides in nature. For claim 12, the inclusion of a phagostimulant encompasses naturally occurring sugars that would occur with the peptide (see e.g. [0041] of the specification as filed). Therefore, one of ordinary skill in the art would consider that the peptides as discussed above at least occur naturally with water and sugars, and therefore a composition containing SEQ ID NO: 17, 18, 3, or 4 in an effective amount to control a slug and with a slug food material does not contain additional elements to demonstrate eligibility. The claims fail to satisfy Step 2B by failing to recite additional elements that are significantly more than the judicial exception.
As such, the claims are determined to be directed to ineligible subject matter.
Response to Arguments:
The Applicants summarize the rejection of record.
The Examiner finds no issues with the summary as provided.
The Applicants argue the amendment to recite a slug food as part of the composition or molluscicide renders the claims eligible as being significantly more than the judicial exception.
The Examiner disagrees. The “slug food” as claimed is not defined by the specification, and as such must be accorded its broadest reasonable interpretation. The BRI of a slug food encompasses things such as naturally occurring sugars, as these still constitute a food for a slug. As already argued in the rejection of record, a sugar would naturally occur along with water for the claimed peptides. The “slug food” therefore is not an element that amounts to significantly more than the judicial exception, as it can reasonably be considered as a judicial exception itself. 
The amendment and arguments have been fully considered but are not persuasive. The rejection is modified and maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658      

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658